UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6487


JO BENOIT, a/k/a Elissa Jo Benoit,

                    Petitioner - Appellant,

             v.

BARBARA RICKARD, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. David A. Faber, Senior District Judge. (1:16-cv-00073)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jo Benoit, Appellant Pro Se. Stephen Michael Horn, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jo Benoit, a federal prisoner, appeals the district court’s order accepting the

magistrate judge’s recommendation to dismiss her 28 U.S.C. § 2241 (2012) petition and

denying her motion for reconsideration of the denial of her motions to compel. We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we deny her motion to compel in this court and affirm for the

reasons stated by the district court. Benoit v. Rickard, No. 1:16-cv-00073 (S.D.W. Va.

Feb. 7, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           2